UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 17, 2016 CACI International Inc (Exact name of Registrant as Specified in Its Charter) Delaware 001-31400 54-1345888 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1100 N. Glebe Road Arlington, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (703) 841-7800 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07.Submission of Matters to a Vote of Security Holders The Annual Meeting of Shareholders of CACI International Inc (the “Company”), for which proxies were solicited pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended, was held on November17, 2016. The results detailed below represent the final voting results: Proposal 1 The following ten nominees were elected to the Board of Directors of the Company: Director Name For Against Abstain Broker Non-Votes Kenneth Asbury Michael A. Daniels James S. Gilmore III William L. Jews Gregory G. Johnson J.P. London James L. Pavitt Warren R. Phillips Charles P. Revoile William S. Wallace Proposal 2 Shareholders approved, on an advisory basis, the compensation paid to the Company’s named executive officers, as disclosed pursuant to Item402 of Regulation S-K and contained in the 2016 Proxy Statement, including the Compensation Discussion and Analysis, compensation tables and narrative discussion: For Against Abstain Broker Non-Votes Proposal 3 Shareholders approved the 2016 Amended and Restated Incentive Compensation Plan: For Against Abstain Broker Non-Votes Proposal 4 Shareholders ratified the appointment of Ernst& Young LLP as the Company’s independent registered public accounting firm for fiscal year 2017: For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CACI International Inc Date: November 22, 2016 By: /s/ J. William Koegel, Jr. J. William Koegel, Jr. Executive Vice President, General Counsel and Secretary
